     Case 2:15-cv-00457-JAM-KJN Document 14 Filed 12/02/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    FRANK LEE DEARWESTER,                               No. 2: 15-cv-0457 JAM KJN P
12                       Plaintiff,
13           v.                                           ORDER
14    JAN SCULLY, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. On April 6, 2015, the undersigned granted plaintiff’s application to proceed

19   in forma pauperis. (ECF No. 4.) In the April 6, 2015 order, the undersigned found that plaintiff

20   was thereafter obligated to make monthly payments of twenty percent of the preceding month’s

21   income credited to his prison trust account. (Id.)

22          On July 7, 2015, this action was dismissed and judgment was entered. (ECF Nos. 8, 9.)

23          On October 23, 2020, plaintiff filed a letter inquiring whether his family or friends could

24   make payments toward the filing fee still owed by sending money directly to the court. (ECF No.

25   13.)

26          Plaintiff is informed that outside parties, i.e. friends and family, can make direct payments

27   to the court toward the money still owed on plaintiff’s filing fee. The court accepts checks,

28   money orders and cashier checks made out to U.S. District Court. The payments must include
                                                          1
     Case 2:15-cv-00457-JAM-KJN Document 14 Filed 12/02/20 Page 2 of 2


 1   plaintiff’s name, CDCR number and the case number. The payments can be sent to: U.S. District

 2   Court, 501 “I” Street, Suite 4-200, Sacramento, California, 95814.

 3          Accordingly, IT IS HEREBY ORDERED that plaintiff’s request in the letter filed October

 4   23, 2020, is deemed resolved.

 5   Dated: December 2, 2020

 6

 7

 8
     Dear457.fee
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
